DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to amendment received on 08/04/22. Claims 1, 3 and 4 have been amended and claims 3-18 are withdrawn. Claims 1, 3 and 4 are examined herein.

Election/Restrictions
Claims 5-18 are directed to a non-elected embodiment(s) of the invention or detail structure that does not correlate to the structure that is now present in independent claim 1. Applicant made the election with traverse, which prevents the examiner from canceling the non-elected claims without the Applicant’s consent. Applicant would need to cancel Claims 5-18 for issuance of a patent after this final office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the “at least one separate removably fastenable interchangeable ornament”(line 17) and “ each of the one removably fastenable interchangeable ornament”(lines 18-19) is associated with the “one removably fastenable interchangeable ornament” (line 26-27). It is unclear how many interchangeable ornaments are being claimed and how the recited “the fastening element” is associated to all of the above structure. The named structure in a claim should remain consistent throughout the claim to avoid confusion. See sample claim below for a way to get around this rejection.

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear in lines 50- 51 what a “selected removably fastenable interchangeable ornament” is and if it is referring to a different structure than “at least one separate removably fastenable interchangeable ornament” as presented in line 17. It is unclear how many interchangeable ornaments are being claimed and if they refer to different structures.

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear in the limitation “…or an ornamental side and a fastening element with each fastening element of each of the at least one separate…”(lines 19-21), is requiring two different fastening elements of if the fastening elements are referring to the same structure. It appears the limitation should read “….a fastening element, the fastening element of each…”.

Claim 1 recites the limitation "the selectively placed one removable fastenable interchangeable ornament" in lines 30-31.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how "the selectively placed one removable fastenable interchangeable ornament" (all instances) is/are associated with the fastening element structure and to the other claimed removable interchangeable ornaments.

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear due to the grammar what is included to read on “to cover and conceal all of…” in the limitation “to cover and conceal all of the locking fastening mechanism member; the fastening element of the one selectively placed removably fastenable interchangeable ornament; the cooperative fastening of the fastening element locking fastening mechanism member; and the non-functional ornamental section”. The examiner is interpreting to the conceal and cover to refer to all of the above recited structure. See claim example provided below to remedy this rejection.

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what the metes and bounds of “any removable fastenable interchangeable ornament” would be which makes the claim indefinite. What would or would not read on this limitation? Do you mean to require that the second appearance is when there is an absence of the at least one interchangeable ornament as previously recited?

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In line 53, it is unclear if “fastening element” is an additional fastening element or if this is referring to the previously recited “fastening element”.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner’s Note
  Claim 1 written in allowable form: 
 	1.  A fastening element capable of providing a user- changeable ornamental appearance on a wearable substrate when worn; in combination with the wearable substrate, the wearable substrate being selected from shoes, sneakers, and sandals, wherein the fastening element is comprised of: 
 	i) a non-functional ornamental section and a separate locking fastening mechanism member, with the locking fastening mechanism member being non removably fixedly attached to a viewably exposed outer surface of the substrate and the non-functional ornamental section is non removably fixedly attached to the locking fastening mechanism member, wherein the non-functional ornamental section is externally visible and the locking fastening mechanism member is concealed and positioned between the non-functional ornamental section and the substrate, with the non- functional ornamental section providing a first ornamental appearance on the outer surface of the substrate when worn; 
 	ii) at least one separate removably fastenable interchangeable ornament, with each of the at least one removably fastenable interchangeable ornament being comprised of an ornamental side and a fastening element, with the fastening element of each of the at least one separate removably fastenable interchangeable ornament being configured to cooperatively be removably lockingly fastened to the locking fastening mechanism member, with each of the at least one removably fastenable interchangeable ornament being configured to be separately, selectively placed on the outer surface of the substrate and on top of the non-functional ornamental section; 
 	wherein placement of one of the at least one separate removably fastenable interchangeable ornament on the outer surface of the substrate and on top of the non-functional ornamental section, the locking fastening mechanism member is configured to cooperatively be removably lockingly fastened to the fastening element of the one removably fastenable interchangeable ornament, with the fastening element of the one removably fastenable interchangeable ornament being configured to be positioned between the non-functional ornamental section and the outer surface of the substrate for direct connection with the locking fastening mechanism member; 
 	wherein cooperative fastening of the fastening element of the one removably fastenable interchangeable ornament and the locking fastening mechanism member, the one removably fastenable interchangeable ornament is thereby positioned, seated and held in a fixed position to cover and conceal all of the locking fastening mechanism member, the fastening element of the one selectively placed removably fastenable interchangeable ornament, the cooperative fastening of the fastening element of the one removably fastenable interchangeable ornament to the locking fastening mechanism member, and the non-functional ornamental section;
 	 wherein the ornamental side of the one removably fastenable interchangeable ornament is thereby positioned in the same direction as the non-functional ornamental section, as externally visible on the viewably exposed outer surface of the substrate to thereby provide a second user-changeable ornamental appearance when worn; and
 	 wherein the substrate is externally viewable with either the non-functional ornamental section providing the first ornamental appearance when worn, in the absence of the at least one separate removably fastenable interchangeable ornament, or with the one of the at least one removably fastenable interchangeable ornament providing the second user-changeable ornamental appearance when worn, with the cooperative fastening of the locking fastening mechanism member and the fastening element of the one removably fastenable interchangeable ornament.

 	It is noted that claims 3 and 4 would need to be amended in accordance with the changes made to claim 1. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732